 

 

 
   

MCLAUGHLIN & St BOLERO NCALLY FILED |
FOUNDED 1898 D ATE E ED: De T | |

260 MADISON AVENUE
NEW YORK, NEW YORK 10016

 

 

JACQUELINE C. GERRALD GREAT NECK, NEW YORK

Partner MILLBROOK, NEW YORK
. jgerrald@mclaughlinstern.com F (212) 448-1100 WESTPORT, CONNECTICUT
Direct Phone: (212) 448-1100, ext. 1113 AX (212) 448-0066 WEST PALM BEACH, FLORIDA

www.melaughlinstern.com
NAPLES, FLORIDA

 

December 11, 2019

Via ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

 

 

Re: Kreisler v. 3rd and 60th Associates Sub LLC et al,
Case No. 1:19-cv-10316 ‘

Dear Judge Daniels:

This firm represents Defendant Dylan’s Candybar, LLC (“Defendant”) in the above-
referenced matter. We write, pursuant to Your Honor’s Individual Rule II.C, to request an order
extending Defendant’s time to answer or otherwise respond to the Complaint in this action. Upon

information and belief, the deadline to answer or otherwise respond is December 4, 2019.

We respectfully request until January 10, 2020 to respond to the Complaint. No previous
requests have been made and Plaintiff’s counsel consents to the relief requested.

We hereby consent to electronic service of all documents per Rule 5(b)(2)(E) of the
Federal Rules of Civil Procedure.

Respectfully submitted,

/s/ Jacqueline C. Gerrald
Jacqueline C. Gerrald

cc: All Counsel of Record (Via ECF)

{N0089914 2}
